                     1   John S. Purcell (SBN 158969)
                         ARENT FOX LLP
                     2   555 West Fifth Street, 48th Floor
                         Los Angeles, California 90013-1065
                     3   Telephone: 213.629.7400
                         Facsimile: 213.629.7401
                     4   Email:     john.purcell@arentfox.com
                     5
                         Attorneys for Defendant
                     6   LG ELECTRONICS USA, INC.
                     7
                     8                              UNITED STATES DISTRICT COURT
                     9                             CENTRAL DISTRICT OF CALIFORNIA
                   10
                   11    SANSI NORTH AMERICA, LLC, a              Case No. 2:18-cv-03541 PSG (SKx)
                         New York limited liability company,
                   12                                             [PROPOSED] PROTECTIVE
                                           Plaintiff,             ORDER
                   13
                               v.
                   14
                         LG ELECTRONICS USA, INC., a              Judge: The Hon. Philip S. Gutierrez
                   15    Delaware corporation, and DOES 1-10,     Courtroom:    6A
                   16                      Defendants.
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                                         PROTECTIVE ORDER
                     1          On stipulation of the Parties, the Court enters a Protective Order in this matter
                     2   as follows:
                     3   A.     PURPOSES AND LIMITATIONS
                     4          Discovery in this action is likely to involve production of confidential,
                     5   proprietary, or private information for which special protection from public
                     6   disclosure and from use for any purpose other than prosecuting this litigation may be
                     7   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                     8   the following Stipulated Protective Order. The parties acknowledge that this Order
                     9   does not confer blanket protections on all disclosures or responses to discovery and
                   10    that the protection it affords from public disclosure and use extends only to the limited
                   11    information or items that are entitled to confidential treatment under the applicable
                   12    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   13    that this Stipulated Protective Order does not entitle them to file confidential
                   14    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                   15    followed and the standards that will be applied when a party seeks permission from
                   16    the court to file material under seal.
                   17    B.     GOOD CAUSE STATEMENT
                   18           This action is likely to involve trade secrets, customer and pricing lists and
                   19    other valuable proprietary information for which special protection from public
                   20    disclosure and from use for any purpose other than prosecution of this action is
                   21    warranted. Such confidential and proprietary materials and information consist of,
                   22    among other things, sales summaries, pricing, internal business strategies, and other
                   23    confidential business or financial information, or information regarding confidential
                   24    business practices. The confidential information at issue is generally unavailable to
                   25    the public and may be privileged or otherwise protected from disclosure under state
                   26    or federal statutes, court rules, case decisions, or common law.
                   27           Accordingly, to expedite the flow of information, to facilitate the prompt
                   28    resolution of disputes over confidentiality of discovery materials, to adequately
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   -2-                         PROTECTIVE ORDER
                     1   protect information the parties are entitled to keep confidential, to ensure that the
                     2   parties are permitted reasonable necessary uses of such material in preparation for
                     3   and in the conduct of trial, to address their handling at the end of the litigation, and
                     4   serve the ends of justice, a protective order for such information is justified in this
                     5   matter. It is the intent of the parties that information will not be designated as
                     6   confidential for tactical reasons and that nothing be so designated without a good faith
                     7   belief that it has been maintained in a confidential, non-public manner, and there is
                     8   good cause why it should not be part of the public record of this case.
                     9          2.     DEFINITIONS
                   10           2.1    Action: this pending federal law suit.
                   11           2.2    Challenging Party: a Party or Non-Party that challenges the designation
                   12    of information or items under this Order.
                   13           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                   14    how it is generated, stored or maintained) or tangible things that qualify for protection
                   15    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                   16    Cause Statement.
                   17           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                   18    support staff).
                   19           2.5    Designating Party: a Party or Non-Party that designates information or
                   20    items that it produces in disclosures or in responses to discovery as
                   21    “CONFIDENTIAL.”
                   22           2.6    Disclosure or Discovery Material: all items or information, regardless of
                   23    the medium or manner in which it is generated, stored, or maintained (including,
                   24    among other things, testimony, transcripts, and tangible things), that are produced or
                   25    generated in disclosures or responses to discovery in this matter.
                   26           2.7    Expert: a person with specialized knowledge or experience in a matter
                   27    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                   28    an expert witness or as a consultant in this Action.
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   -3-                         PROTECTIVE ORDER
                     1          2.8    “HIGHLY CONFIDENTIAL” or “ATTORNEY EYES ONLY”
                     2   Information or Items: information (regardless of how it is generated, stored or
                     3   maintained) or tangible things that qualify for protection under Federal Rule of Civil
                     4   Procedure 26(c), and as specified above in the Good Cause Statement for which
                     5   disclosures to another party is likely to result in harm to the Designating Party.
                     6          2.9    House Counsel: attorneys who are employees of a party to this Action.
                     7   House Counsel does not include Outside Counsel of Record or any other outside
                     8   counsel.
                     9          2.10 Non-Party: any natural person, partnership, corporation, association, or
                   10    other legal entity not named as a Party to this action.
                   11           2.11 Outside Counsel of Record: attorneys who are not employees of a party
                   12    to this Action but are retained to represent or advise a party to this Action and have
                   13    appeared in this Action on behalf of that party or are affiliated with a law firm that
                   14    has appeared on behalf of that party, including support staff.
                   15           2.12 Party: any party to this Action, including all of its officers, directors,
                   16    employees, consultants, retained experts, and Outside Counsel of Record (and their
                   17    support staffs).
                   18           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                   19    Discovery Material in this Action.
                   20           2.14 Professional Vendors: persons or entities that provide litigation support
                   21    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   23    and their employees and subcontractors.
                   24           2.15 Protected Material: any Disclosure or Discovery Material that is
                   25    designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY
                   26    EYES ONLY.”
                   27           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                   28    from a Producing Party.
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   -4-                        PROTECTIVE ORDER
                     1          3.     SCOPE
                     2          The protections conferred by this Stipulation and Order cover not only
                     3   Protected Material (as defined above), but also (1) any information copied or
                     4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                     5   compilations of Protected Material; and (3) any testimony, conversations, or
                     6   presentations by Parties or their Counsel that might reveal Protected Material.
                     7          Any use of Protected Material at trial shall be governed by the orders of the
                     8   trial judge. This Order does not govern the use of Protected Material at trial.
                     9          4.     DURATION
                   10           Once a case proceeds to trial, all of the court-filed information to be introduced
                   11    that was previously designated as confidential or maintained pursuant to this
                   12    protective order becomes public and will be presumptively available to all members
                   13    of the public, including the press, unless compelling reasons supported by specific
                   14    factual findings to proceed otherwise are made to the trial judge in advance of the
                   15    trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
                   16    Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
                   17    discovery from “compelling reasons” standard when merits-related documents are
                   18    part of court record). Accordingly, the terms of this protective order do not extend
                   19    beyond the commencement of the trial.
                   20           5.     DESIGNATING PROTECTED MATERIAL
                   21           5.1    Exercise of Restraint and Care in Designating Material for Protection.
                   22    Each Party or Non-Party that designates information or items for protection under
                   23    this Order must take care to limit any such designation to specific material that
                   24    qualifies under the appropriate standards. The Designating Party must designate for
                   25    protection only those parts of material, documents, items, or oral or written
                   26    communications that qualify so that other portions of the material, documents, items,
                   27    or communications for which protection is not warranted are not swept unjustifiably
                   28    within the ambit of this Order.
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   -5-                         PROTECTIVE ORDER
                     1          Mass, indiscriminate, or routinized designations are prohibited. Designations
                     2   that are shown to be clearly unjustified or that have been made for an improper
                     3   purpose (e.g., to unnecessarily encumber the case development process or to impose
                     4   unnecessary expenses and burdens on other parties) may expose the Designating
                     5   Party to sanctions.
                     6          If it comes to a Designating Party’s attention that information or items that it
                     7   designated for protection do not qualify for protection, that Designating Party must
                     8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                     9          5.2    Manner and Timing of Designations. Except as otherwise provided in
                   10    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   11    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   12    under this Order must be clearly so designated before the material is disclosed or
                   13    produced.
                   14           Designation in conformity with this Order requires:
                   15           (a)    for information in documentary form (e.g., paper or electronic
                   16    documents, but excluding transcripts of depositions or other pretrial or trial
                   17    proceedings), that the Producing Party affix, at a minimum, the legend
                   18    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY EYES
                   19    ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
                   20    protected material. If only a portion or portions of the material on a page qualifies for
                   21    protection, the Producing Party also must clearly identify the protected portion(s)
                   22    (e.g., by making appropriate markings in the margins).
                   23           A Party or Non-Party that makes original documents available for inspection
                   24    need not designate them for protection until after the inspecting Party has indicated
                   25    which documents it would like copied and produced. During the inspection and
                   26    before the designation, all of the material made available for inspection shall be
                   27    deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                   28    it wants copied and produced, the Producing Party must determine which documents,
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   -6-                         PROTECTIVE ORDER
                     1   or portions thereof, qualify for protection under this Order. Then, before producing
                     2   the specified documents, the Producing Party must affix the “CONFIDENTIAL
                     3   legend” to each page that contains Protected Material. If only a portion or portions of
                     4   the material on a page qualifies for protection, the Producing Party also must clearly
                     5   identify the protected portion(s) (e.g., by making appropriate markings in the
                     6   margins).
                     7          (b)    for testimony given in depositions that the Designating Party identify the
                     8   Disclosure or Discovery Material on the record, before the close of the deposition.
                     9          (c)    for information produced in some form other than documentary and for
                   10    any other tangible items, that the Producing Party affix in a prominent place on the
                   11    exterior of the container or containers in which the information is stored the legend
                   12    “CONFIDENTIAL.” If only a portion or portions of the information warrants
                   13    protection, the Producing Party, to the extent practicable, shall identify the protected
                   14    portion(s).
                   15           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   16    failure to designate qualified information or items does not, standing alone, waive the
                   17    Designating Party’s right to secure protection under this Order for such material.
                   18    Upon timely correction of a designation, the Receiving Party must make reasonable
                   19    efforts to assure that the material is treated in accordance with the provisions of this
                   20    Order.
                   21           6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   22           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                   23    designation of confidentiality at any time that is consistent with the Court’s
                   24    Scheduling Order.
                   25           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                   26    resolution process under Local Rule 37.1, et seq. Any discovery motion must strictly
                   27    comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
                   28           6.3    Burden. The burden of persuasion in any such challenge proceeding
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   -7-                        PROTECTIVE ORDER
                     1   shall be on the Designating Party. Frivolous challenges, and those made for an
                     2   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
                     3   other parties) may expose the Challenging Party to sanctions. Frivolous designations,
                     4   if not waived or withdrawn upon being challenged, may expose the Designating Party
                     5   to sanctions. Unless the Designating Party has waived or withdrawn the
                     6   confidentiality designation, all parties shall continue to afford the material in question
                     7   the level of protection to which it is entitled under the Producing Party’s designation
                     8   until the Court rules on the challenge.
                     9          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                   10           7.1 Basic Principles. A Receiving Party may use Protected Material that is
                   11    disclosed or produced by another Party or by a Non-Party in connection with this
                   12    Action only for prosecuting, defending, or attempting to settle this Action. Such
                   13    Protected Material may be disclosed only to the categories of persons and under the
                   14    conditions described in this Order. When the Action has been terminated, a Receiving
                   15    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   16    Protected Material must be stored and maintained by a Receiving Party at a location
                   17    and in a secure manner that ensures that access is limited to the persons authorized
                   18    under this Order.
                   19           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   20    otherwise ordered by the Court or permitted in writing by the Designating Party, a
                   21    Receiving      Party      may   disclose   any   information     or   item    designated
                   22    “CONFIDENTIAL” only to:
                   23           (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                   24    as employees of said Outside Counsel of Record to whom it is reasonably necessary
                   25    to disclose the information for this Action;
                   26           (b)    the officers, directors, and employees (including House Counsel) of the
                   27    Receiving Party to whom disclosure is reasonably necessary for this Action;
                   28
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                    -8-                         PROTECTIVE ORDER
                     1          (c)    Experts (as defined in this Order) of the Receiving Party to whom
                     2   disclosure is reasonably necessary for this Action and who have signed the
                     3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     4          (d)    the Court and its personnel;
                     5          (e)    court reporters and their staff;
                     6          (f)    professional jury or trial consultants, mock jurors, and Professional
                     7   Vendors to whom disclosure is reasonably necessary for this Action and who have
                     8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     9          (g)    the author or recipient of a document containing the information or a
                   10    custodian or other person who otherwise possessed or knew the information;
                   11           (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                   12    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                   13    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                   14    not be permitted to keep any confidential information unless they sign the
                   15    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                   16    agreed by the Designating Party or ordered by the Court. Pages of transcribed
                   17    deposition testimony or exhibits to depositions that reveal Protected Material may be
                   18    separately bound by the court reporter and may not be disclosed to anyone except as
                   19    permitted under this Stipulated Protective Order; and
                   20           (i)    any mediator or settlement officer, and their supporting personnel,
                   21    mutually agreed upon by any of the parties engaged in settlement discussions.
                   22           7.3    Disclosure    of    “HIGHLY        CONFIDENTIAL”        or   “HIGHLY
                   23    CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or Items. Unless
                   24    otherwise ordered by the court or permitted in writing by the Designating Party, a
                   25    Receiving Party may disclose any information or item designated “HIGHLY
                   26    CONFIDENTIAL” or “ATTORNEY EYES ONLY” only to:
                   27
                   28
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                    -9-                      PROTECTIVE ORDER
                     1          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                     2   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                     3   to disclose the information for this Action.
                     4          (b)    Experts (as defined in this Order) of the Receiving Party to whom
                     5   disclosure is reasonably necessary for this Action and who have signed the
                     6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     7          (c)    the court and its personnel;
                     8          (d)    court reporters and their staff;
                     9          (e)    professional jury or trial consultants, mock jurors, and Professional
                   10    Vendors to whom disclosure is reasonably necessary for this Action and who have
                   11    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   12           (f)    the author or recipient of a document containing the information or a
                   13    custodian or other person who otherwise possessed or knew the information; and
                   14           (g)    any mediator or settlement officer, and their supporting personnel,
                   15    mutually agreed upon by any of the parties engaged in settlement discussions.
                   16           Notwithstanding the terms of this section, a designation by Defendants that
                   17    certain materials are “HIGHLY CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                   18    – ATTORNEY’S EYES ONLY” shall not preclude Plaintiff’s attorney from
                   19    disclosing to an officer of Plaintiff with settlement authority the total revenue and
                   20    gross profits of a defendant as set forth in such material, so long as Plaintiff’s attorney
                   21    does not disclose the designated document itself. This section shall also not preclude
                   22    Plaintiff’s attorney from disclosing to an officer of Plaintiff with settlement authority
                   23    the names of any parties identified in materials designated as “HIGHLY
                   24    CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
                   25    ONLY” and not otherwise disclosed in this Action who distributed product which is
                   26    alleged to infringe Plaintiff’s alleged copyright.
                   27
                   28
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   - 10 -                       PROTECTIVE ORDER
                     1          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                     2   PRODUCED IN OTHER LITIGATION
                     3          If a Party is served with a subpoena or a court order issued in other litigation
                     4   that compels disclosure of any information or items designated in this Action as
                     5   “CONFIDENTIAL,” that Party must:
                     6          (a)    promptly notify in writing the Designating Party. Such notification shall
                     7   include a copy of the subpoena or court order;
                     8          (b)    promptly notify in writing the party who caused the subpoena or order
                     9   to issue in the other litigation that some or all of the material covered by the subpoena
                   10    or order is subject to this Protective Order. Such notification shall include a copy of
                   11    this Stipulated Protective Order; and
                   12           (c)    cooperate with respect to all reasonable procedures sought to be pursued
                   13    by the Designating Party whose Protected Material may be affected.
                   14           If the Designating Party timely seeks a protective order, the Party served with
                   15    the subpoena or court order shall not produce any information designated in this
                   16    action as “CONFIDENTIAL” before a determination by the court from which the
                   17    subpoena or order issued, unless the Party has obtained the Designating Party’s
                   18    permission. The Designating Party shall bear the burden and expense of seeking
                   19    protection in that court of its confidential material and nothing in these provisions
                   20    should be construed as authorizing or encouraging a Receiving Party in this Action
                   21    to disobey a lawful directive from another court. If the Designating Party does not
                   22    timely seek a protective order, the Party served with the subpoena or court order may
                   23    produce responsive information designated in this action as “CONFIDENTIAL” as
                   24    required by the subpoena or court order.
                   25           9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   26    PRODUCED IN THIS LITIGATION
                   27           (a)    The terms of this Order are applicable to information produced by a
                   28    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                  - 11 -                       PROTECTIVE ORDER
                     1   produced by Non-Parties in connection with this litigation is protected by the
                     2   remedies and relief provided by this Order. Nothing in these provisions should be
                     3   construed as prohibiting a Non-Party from seeking additional protections.
                     4          (b)     In the event that a Party is required, by a valid discovery request, to
                     5   produce a NonParty’s confidential information in its possession, and the Party is
                     6   subject to an agreement with the Non-Party not to produce the Non-Party’s
                     7   confidential information, then the Party shall:
                     8          (1)     promptly notify in writing the Requesting Party and the Non-Party that
                     9   some or all of the information requested is subject to a confidentiality agreement with
                   10    a Non-Party;
                   11           (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
                   12    Order in this Action, the relevant discovery request(s), and a reasonably specific
                   13    description of the information requested; and
                   14           (3)     make the information requested available for inspection by the Non-
                   15    Party, if requested.
                   16           (c)     If the Non-Party fails to seek a protective order from this Court within
                   17    14 days of receiving the notice and accompanying information, the Receiving Party
                   18    may produce the NonParty’s confidential information responsive to the discovery
                   19    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                   20    not produce any information in its possession or control that is subject to the
                   21    confidentiality agreement with the Non-Party before a determination by the Court.
                   22    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   23    of seeking protection in this Court of its Protected Material.
                   24           10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   25           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   26    Protected Material to any person or in any circumstance not authorized under this
                   27    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   28    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                   - 12 -                     PROTECTIVE ORDER
                     1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                     2   persons to whom unauthorized disclosures were made of all the terms of this Order,
                     3   and (d) request such person or persons to execute the “Acknowledgment and
                     4   Agreement to Be Bound” that is attached hereto as Exhibit A.
                     5          11.      INADVERTENT        PRODUCTION           OF     PRIVILEGED          OR
                     6   OTHERWISE PROTECTED MATERIAL
                     7          When a Producing Party gives notice to Receiving Parties that certain
                     8   inadvertently produced material is subject to a claim of privilege or other protection,
                     9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   10    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   11    may be established in an e-discovery order that provides for production without prior
                   12    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   13    parties reach an agreement on the effect of disclosure of a communication or
                   14    information covered by the attorney-client privilege or work product protection, the
                   15    parties may incorporate their agreement in the stipulated protective order submitted
                   16    to the Court.
                   17           12.      MISCELLANEOUS
                   18           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   19    person to seek its modification by the Court in the future.
                   20           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                   21    Protective Order, no Party waives any right it otherwise would have to object to
                   22    disclosing or producing any information or item on any ground not addressed in this
                   23    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   24    ground to use in evidence of any of the material covered by this Protective Order.
                   25           12.3 Filing Protected Material. A Party that seeks to file under seal any
                   26    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   27    only be filed under seal pursuant to a court order authorizing the sealing of the
                   28    specific Protected Material at issue; good cause must be shown in the request to file
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                 - 13 -                      PROTECTIVE ORDER
                     1   under seal. If a Party’s request to file Protected Material under seal is denied by the
                     2   Court, then the Receiving Party may file the information in the public record unless
                     3   otherwise instructed by the Court.
                     4          13.    FINAL DISPOSITION
                     5          After the final disposition of this Action, within 60 days of a written request
                     6   by the Designating Party, each Receiving Party must return all Protected Material to
                     7   the Producing Party or destroy such material. As used in this subdivision, “all
                     8   Protected Material” includes all copies, abstracts, compilations, summaries, and any
                     9   other format reproducing or capturing any of the Protected Material. Whether the
                   10    Protected Material is returned or destroyed, the Receiving Party must submit a written
                   11    certification to the Producing Party (and, if not the same person or entity, to the
                   12    Designating Party) by the 60 day deadline that (1) identifies (by category, where
                   13    appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                   14    that the Receiving Party has not retained any copies, abstracts, compilations,
                   15    summaries or any other format reproducing or capturing any of the Protected
                   16    Material. Notwithstanding this provision, counsel are entitled to retain an archival
                   17    copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                   18    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                   19    work product, and consultant and expert work product, even if such materials contain
                   20    Protected Material. Any such archival copies that contain or constitute Protected
                   21    Material remain subject to this Protective Order as set forth in Section 4
                   22    (DURATION).
                   23    ///
                   24    ///
                   25    ///
                   26    ///
                   27    ///
                   28    ///
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                 - 14 -                      PROTECTIVE ORDER
                     1          14. Any violation of this Order may be punished by any and all appropriate
                     2   measures including, without limitation, contempt proceedings and/or monetary
                     3   sanctions.
                     4
                     5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                     6
                     7
                     8            December 7, 2018
                          Dated: _______________
                                                               By:      ____________________________
                     9                                                  The Honorable Steve Kim
                   10                                                   United States Magistrate Judge

                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)               - 15 -                    PROTECTIVE ORDER
                     1                                        EXHIBIT A
                     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                     3          I, _____________________________ [print or type full name], of
                     4   _________________ [print or type full address], declare under penalty of perjury that
                     5   I have read in its entirety and understand the Stipulated Protective Order that was
                     6   issued by the United States District Court for the Central District of California in the
                     7   case of Sansi North America, LLC v. LG Electronics USA, Inc., et al. Case No. 2:18-
                     8   cv-03541-PSG-SKx. I agree to comply with and to be bound by all the terms of this
                     9   Stipulated Protective Order and I understand and acknowledge that failure to so
                   10    comply could expose me to sanctions and punishment in the nature of contempt. I
                   11    solemnly promise that I will not disclose in any manner any information or item that
                   12    is subject to this Stipulated Protective Order to any person or entity except in strict
                   13    compliance with the provisions of this Order.
                   14           I further agree to submit to the jurisdiction of the United States District Court
                   15    for the Central District of California for the purpose of enforcing the terms of this
                   16    Stipulated Protective Order, even if such enforcement proceedings occur after
                   17    termination           of      this       action.        I        hereby         appoint
                   18    _____________________________________ [print or type full name] of
                   19    _______________________________________ [print or type full address and
                   20    telephone number] as my California agent for service of process in connection with
                   21    this action or any proceedings related to enforcement of this Stipulated Protective
                   22    Order. Date: ______________________________________
                   23    City and State where sworn and signed: _________________________________
                   24
                   25    Printed name: _______________________________
                         Signature: __________________________________
                   26
                   27
                   28
A RENT F OX LLP
ATTO RNEY S AT LAW
  WAS HI NG TO N
                         2:18-CV-03541 PSG (SKx)                  - 16 -                      PROTECTIVE ORDER
